20-12094-mew   Doc 12-11   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 11
                                   Pg 1 of 28




                      EXHIBIT 11
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                  INDEX NO. E2020003156
NYSCEF DOC.20-12094-mew
            NO. 104                Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:11 08/26/2020
                                                        Pg 2 of 28
              MONROE COUNTY CLERK’S OFFICE                           THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                              Receipt # 2473364

                                                              Book    Page    CIVIL

   Return To:                                                 No. Pages: 27
   AARON H. MARKS
   601 Lexington Avenue                                       Instrument: EXHIBIT(S)
   NEW YORK, NY 10022
                                                              Control #:         202008261338
                                                              Index #:           E2020003156

                                                              Date: 08/26/2020

    Posadas de Puerto Rico Associates, L.L.C.                 Time: 5:02:35 PM




    Condado Plaza Acquisition, LLC
    Condado Plaza Acquisition Lagoon, LLC
    Condado Acquisition Plaza Ocean, LLC




   Total Fees Paid:                                   $0.00

                                                              Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK
 202008261338                                                                    Index #
                                                                               INDEX     : E2020003156
                                                                                       NO.   E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104       Doc 12-11   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                         RECEIVEDExhibit
                                                                                  NYSCEF:11 08/26/2020
                                              Pg 3 of 28




                                 EXHIBIT E
 202008261338                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                     RECEIVEDExhibit
                                                                                              NYSCEF:11 08/26/2020
                                                          Pg 4 of 28



          SUPREME COURT OF THE STATE OF NEW YORK
          APPELLATE DIVISION: FOURTH JUDICIAL DEPARTMENT



          POSADAS DE PUERTO RICO ASSOCIATES, L.L.C.,                                 App. Div. Docket No.:


                                          Plaintiff-Respondent,                      Monroe County Clerk’s Index No.:
                                                                                     E2020003156

                                   -against-


          CONDADO PLAZA ACQUISITION, LLC,
          CONDADO PLAZA ACQUISITION LAGOON, LLC and
          CONDADO PLAZA ACQUISITION OCEAN, LLC,


                                          Defendants-Appellants.




          DEFENDANTS-APPELLANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
                   EMERGENCY APPLICATION FOR INTERIM STAY AND
            TO MODIFY, LIMIT, VACATE OR STAY THE PRELIMINARY INJUNCTION




                                                  Tarter Krinsky & Drogin LLP
                                               Attorneys for Defendants-Appellants
                                                         1350 Broadway
                                                   New York, New York 10018
                                                         (212) 216-8000


         {Client/001768/56/02137040.DOCX;7 }
 202008261338                                                                                                                       IndexNO.
                                                                                                                                  INDEX  #: E2020003156
                                                                                                                                              E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104                  Doc 12-11            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                             RECEIVEDExhibit
                                                                                                      NYSCEF:11 08/26/2020
                                                                  Pg 5 of 28



                                                            TABLE OF CONTENTS

                                                                                                                                              Page

         PRELIMINARY STATEMENT .................................................................................................... 1
         INTRODUCTION .......................................................................................................................... 1
         BACKGROUND ............................................................................................................................ 3
         STATEMENT OF FACTS ............................................................................................................. 5
         ARGUMENT .................................................................................................................................. 5
              I. STANDARD OF REVIEW ................................................................................................ 5
              II. THIS COURT SHOULD STAY, LIMIT, MODIFY OR
                  VACATE THE ANTI-SUIT INJUNCTION ORDER ....................................................... 7
                   A. Condado Will Likely Prevail on the Merits .................................................................. 7
                   B. The Trial Court Should Have Given Deference
                      to the Properly Initiated First Filed Action in Puerto Rico ........................................... 9
                   C. The Trial Court Should Not Have Granted the Anti-Suit Injunction.......................... 12
              III. APPELLANTS WILL SUFFER IRREPARABLE HARM
                   IF THE LOWER COURT’S PRELIMIANRY INJUNCTION STANDS ....................... 15
              IV. A BALANCING OF THE EQUITIES WEIGHS
                  IN FAVOR OF APPELLANTS’ REQUESTED RELIEF ............................................... 16
              V. THIS COURT SHOULD EXERCISE ITS INHERENT
                 AUTHORITY TO STAY ALL PROCEEDINGS BEFORE
                 THE TRIAL COURT PENDING APPEAL ..................................................................... 17
         CONCLUSION ............................................................................................................................. 19




         {Client/001768/56/02137040.DOCX;7 }                                   i
 202008261338                                                                                                                     IndexNO.
                                                                                                                                INDEX  #: E2020003156
                                                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104                  Doc 12-11           Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                            RECEIVEDExhibit
                                                                                                     NYSCEF:11 08/26/2020
                                                                 Pg 6 of 28



                                                        TABLE OF AUTHORITIES

                                                                                                                                        Page(s)

         Cases

         In re 85-02 Queens Blvd. Assocs.,
             212 B.R. 451 (E.D.N.Y. 1997) ................................................................................................11

         Ace Property & Cas. Ins. Co. v. Federal-Mogul Corp.,
            55 A.D.3d 479, 866 N.Y.S.2d 188 (1st Dep’t 2008) ...............................................................10

         Bailey v. Fish & Neave,
            8 N.Y.3d 523 (2007) ..............................................................................................................2, 7

         Broadwall America, Inc. v. Brum Will-El LLC,
            32 A.D.3d 748, 821 N.Y.S.2d 190 (1st Dep't 2006) ..................................................................6

         Carlyle CIM Agent, L.L.C. v. Trey Resources I, LLC,
            148 A.D.3d 562 (1st Dep’t 2017) ............................................................................................12

         Clark Tower, LLC v. Wells Fargo Bank, N.A.,
            178 A.D.3d 547, 114 N.Y.S.3d 339 (1st Dep’t 2019) .............................................................10

         Conduent Business Services v. Skyview Capital LLC,
            C.A. No. 2020-0232-JTL ...........................................................................................................9

         Destiny USA Holdings, LLC v. Citigroup Global Markets Realty Corp.,
            69 A.D.3d 212, 889 N.Y.S.2d 793 (4th Dep’t 2009) ...............................................................15

         Farmers’ Loan & Trust Co. v. Lake S.E.R. Co.,
            177 U.S. 51 (1900) ...................................................................................................................10

         Felix v. Brand Service Group, LLC,
             101 A.D.3d 1724, 957 N.Y.S.2d 545 (4th Dep’t 2012) ...........................................................17

         Flintkote Co. v. American Mut. Liability Ins. Co.,
             103 A.D.2d 501, 480 N.Y.S.2d 742 (2d Dep’t 1984) ..............................................................10

         Fugelsang v. Fugelsang,
            131 A.D.2d 810, 517 N.Y.S.2d 176 (2d Dep’t 1987) ..............................................................16

         Hart v. Wallis,
            Case No.: 4:20-cv-00552, 2020 WL 2467799 (E.D. Mo. May 13, 2020) .................................9


         {Client/001768/56/02137040.DOCX;7 }                                 ii
 202008261338                                                                                                                     IndexNO.
                                                                                                                                INDEX  #: E2020003156
                                                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104                  Doc 12-11           Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                            RECEIVEDExhibit
                                                                                                     NYSCEF:11 08/26/2020
                                                                 Pg 7 of 28



         Humane Soc. of U.S. v. County of Monroe,
           192 A.D.2d 1139, 596 N.Y.S.2d 222 (4th Dep’t 1993) .............................................................6

         Indosuez Int’l Fin., B.V. v. Nat’l Reserve Bank,
            304 A.D.2d 429, 758 N.Y.S.2d 308 (1st Dep’t 2003) (unlike here, the
            defendant filed civil suits in Russia after the New York State Court of Appeals
            had determined that the forum selection clauses in the parties’ agreements
            were valid and enforceable) .....................................................................................................13

         Indosuez Intern. Finance B.V. v. Nat’l Reserve Bank,
            263 A.D.2d 384, 693 N.Y.S.2d 33 (1st Dep’t 1999) ...............................................................12

         Interboro Operation Corporation v. Com. Sec. & Mortg. Corp.,
             269 N.Y. 56 (1935) ..................................................................................................................11

         Interested Underwriters at Lloyds v. H.D.I. III Assocs.,
             213 A.D.2d 246, 623 N.Y.S.2d 871 (1st Dep’t 1995) .............................................................13

         IRB-Brasil Resseguros S.A. v. Portobello Int’l Ltd.,
            59 A.D.3d 366, 874 N.Y.S.2d 79 (1st Dep’t 2009) .................................................................13

         Jay Franco and Sons Inc. v. G Studios, LLC,
            34 A.D.3d 297 825 N.Y.S.2d 20 (1st Dep’t 2006) ..................................................................13

         Kel Kim Corp. v. Central Markets, Inc.,
            70 N.Y.2d 900, 524 N.Y.S.2d 384 (1987) ...............................................................................16

         Kemper Mortg., Inc. v. Russell,
            Civil Action No.: 3:06-CV-042, 2006 WL 355613 (S.D. Ohio, Feb. 16, 2006) .......................8

         LAIF X SPRL v. Axtel, S.A. de C.V.,
            390 F.3d 194 (2d Cir. 2004).....................................................................................................12

         McDonnell Douglas Corp. v. Islamic Republic of Iran,
           758 F.2d 341 (8th Cir. 1985) .....................................................................................................8

         Mechoshade Corp. v. Designed Performance Assocs., Inc.,
           11 Misc. 3d 1081(A) (Sup. Ct., Queens Co., 2006) .................................................................12

         Moss v. BMO Harris Bank, N.A.,
           114 F. Supp. 3d 61 (E.D.N.Y. 2015), aff’d 835 F.3d 260 (2d Cir. 2016) ..................................8

         One Flint St. LLC v. Exxon Mobil Corp.,
            145 A.D.3d 1490, 44 N.Y.S.3d 288 (4th Dep’t 2016) .............................................................14


         {Client/001768/56/02137040.DOCX;7 }                                 iii
 202008261338                                                                                                                     IndexNO.
                                                                                                                                INDEX  #: E2020003156
                                                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104                  Doc 12-11           Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                            RECEIVEDExhibit
                                                                                                     NYSCEF:11 08/26/2020
                                                                 Pg 8 of 28



         In re Perceptron, Inc. (Vogelsong),
             34 A.D.2d 1215 (4th Dep’t 2006) ..............................................................................................2

         In re Perceptron, Inc. (Vogelsong),
             34 A.D.3d at 1215 ................................................................................................................9, 12

         Personal Sportswear v. Silverstein,
            Index No.: 24851/1981, 1982 WL 11247 (Sup. Ct., NY Co., Mar. 24, 1982),
            aff’d 91 A.D.2d 507, 456 N.Y.S.2d 372 (1st Dep’t 1982) .......................................................13

         PPF Safeguard, LLC v. BCR Safeguard Holding, LLC,
           85 A.D.3d 506, 924 N.Y.S.2d 391 (1st Dep’t 2011) ...............................................................16

         Provident Bank v. Community Home Mortg. Corp.,
            Civil Action No. 02-CV-5219, 2005 WL 1801654 (E.D.N.Y. July 28, 2005) ........................10

         Rhodes v. Mosher,
            115 A.D.2d 351, 502 N.Y.S.2d 558 (4th Dep’t 1985) ...............................................................6

         Romano v. Sullivan County Harness Racing Ass'n, Inc.,
            106 A.D.2d 819, 484 N.Y.S.2d 209 (3d Dep’t 1984) ................................................................6

         Ruttenberg v. Davidge Data Sys. Corp.,
            215 A.D.2d 191, 626 N.Y.S.2d 174 (1st Dep’t 1995) ...............................................................7

         In re Salomon Inc. Shareholders’ Derivative Litig.,
             68 F.3d 554 (2d Cir. 1995).........................................................................................................7

         Sarepa, S.A. v. Pepsico, Inc.,
            225 A.D.2d 604, 639 N.Y.S.2d 128 (2d Dep’t 1996) ..............................................................12

         Schwartz v. New York City Housing Authority,
            219 A.D.2d 47, 641 N.Y.S.2d 885 (2d Dep’t 1996) ................................................................17

         Seitzman v. Hudson River Associates,
             126 A.D.2d 211, 513 N.Y.S.2d 148 (1st Dep’t 1987) .............................................................15

         Skyview Capital LLC v. Conduent Business Services,
            Index No.: 650761/2020 ............................................................................................................9

         Somo Audience Corp. V. Perloff,
            Index No.: 652354/2019, 2019 WL 3557508 (Sup. Ct., NY Co., Aug, 2, 2019) ....................12

         Tax Equity Now NY LLC v. City of New York,
            173 A.D.3d 464 104 N.Y.S.3d 50 (1st Dep’t 2019) ................................................................17

         {Client/001768/56/02137040.DOCX;7 }                                 iv
 202008261338                                                                                                                        IndexNO.
                                                                                                                                   INDEX  #: E2020003156
                                                                                                                                               E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104                   Doc 12-11            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                              RECEIVEDExhibit
                                                                                                       NYSCEF:11 08/26/2020
                                                                   Pg 9 of 28



         Third Church of Christ, Scientist, of New York City v. New York City,
            617 F. Supp. 2d 201 (S.D.N.Y. 2008), aff’d, 626 F.3d 667 (2d Cir. 2010) ..................... passim

         Vincent v. Seaman,
            152 A.D.2d 841, 544 N.Y.S.2d 227 (3d Dep’t 1980) ..............................................................15

         Statutes

         New York Civil Practice Law Section 5518 and 5519(c)................................................................1

         Other Authorities

         CPLR § 5518................................................................................................................................5, 6

         CPLR § 5519(c) ...............................................................................................................................6




         {Client/001768/56/02137040.DOCX;7 }                                   v
 202008261338                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:11 08/26/2020
                                                       Pg 10 of 28



                                               PRELIMINARY STATEMENT

                  Defendant-Appellants Condado Plaza Acquisition, LLC, Condado Plaza Acquisition

         Lagoon, LLC and Condado Plaza Acquisition Ocean, LLC (collectively, “Appellants” or

         “Condado”) respectfully submit this memorandum of law in support of their motion for an interim

         stay of the proceedings in this action and to modify, limit, vacate or stay the preliminary injunction

         pursuant to Section 5518 and 5519(c) of the New York Civil Practice Law and Rules (“CPLR”)

         pending the determination of Condado’s forthcoming appeal from the Order of the Supreme Court

         of the State of New York, County of Monroe (Hon. J. Scott Odorisi, J.S.C.) (the “trial court”),

         granting Plaintiff-Respondent’s motion for a Preliminary Injunction (Motion Sequence No. 1)

         decided July 9, 2020 and entered in the Office of the Clerk of the County of Monroe on July ,

         2020 (the “Order”). An appeal was taken from the Order on July , 2020.

                                                   INTRODUCTION

                  On July 16, 2020, the trial court entered an unprecedented anti-suit injunction (the “Anti-

         Suit Injunction Order”) that constrains the fundamental rights of Condado to proceed with properly

         commenced litigation before a court of competent jurisdiction in Puerto Rico. The Anti-Suit

         Injunction Order not only prohibits Appellants from continuing to prosecute a prior pending civil

         action in the Commonwealth of Puerto Rico (“First Filed Action”) against Plaintiff-Respondent

         Posadas De Puerto Rico Associates, L.L.C. (“Respondent”) concerning the same subject matter,

         transactions and claims before the trial court below, the Anti-Suit Injunction Order goes a step

         further and grants Respondent a dispositive mandatory injunction, requiring Appellants to go to

         the court in Puerto Rico, and obtain the dismissal of the First Filed Action and the release or

         expungement of a lis pendens granted by Puerto Rico court. This extraordinary relief is not

         supported by the authority cited by the trial court in its written decision and flies in the face of


         {Client/001768/56/02137040.DOCX;7 }               1
 202008261338                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 11 of 28



         controlling precedent and the plain language in the written agreement governing the parties’

         dispute.

                  First, the trial court did not follow Bailey v. Fish & Neave, 8 N.Y.3d 523, 528 (2007),

         which sets forth the well-established principle that when parties memorialize their agreement in a

         clear, complete written document, as Appellants and Respondent did here, the writing should be

         enforced according to all of its terms. While the trial court based its determination on the fact that

         Section 14.14 of the Agreement of Purchase and Sale, dated as of November 20, 2019 (the

         “Purchase Agreement”), contains a forum selection clause (the “Forum Clause”), providing for

         venue in the “Supreme Court of the State of New York,” the trial court gave no significance

         whatsoever to Section 14.15, omitting any analysis of Section 14.15 in its written decision.

                  Section 14.15 contains a severability clause (the “Severability Clause”), providing that if a

         provision of the Purchase Agreement is unenforceable, that provision is severed from the Purchase

         Agreement, with the rest of the agreement remaining in full force and effect. In its written decision,

         the trial court acknowledged that the Forum Clause was unenforceable at the time that Appellants

         commenced the First Filed Action on May 8, 2020 because New York state courts were

         inaccessible and not accepting new non-essential filings. Therefore, the trial court should have

         construed the Purchase Agreement by giving effect to all of its terms – not just the Forum Clause

         – and ruled that the Forum Clause was severed from the Purchase Agreement under the

         Severability Clause and that the First Filed Action should continue to be prosecuted in Puerto Rico.

                  Second, the trial court did not follow this Court’s precedent in In re Perceptron, Inc.

         (Vogelsong), 34 A.D.2d 1215 (4th Dep’t 2006). In re Perceptron stands for the proposition that

         under general principles of comity New York trial courts should not interfere with a first filed

         action properly commenced in another jurisdiction. That is precisely the case here – with the


         {Client/001768/56/02137040.DOCX;7 }               2
 202008261338                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 12 of 28



         Forum Clause unenforceable and severed from the Purchase Agreement under the Severability

         Clause, Appellants appropriately commenced the First Filed Action in Puerto Rico, the only

         available court with competent jurisdiction, because New York state courts were inaccessible to

         new non-essential filings on May 8, 2020. The trial court further erred by not giving deference to

         the court in Puerto Rico under the first-in-time rule and general principles of comity since the First

         Filed Action was, in fact, properly commenced in Puerto Rico and the Forum Clause was severed

         from the Purchase Agreement.

                  Third, the trial court’s grant of the anti-suit injunction based on the mere presence of the

         Forum Clause flies in the face of well-settled authority. Indeed, in order to enjoin Appellants from

         prosecuting a properly filed prior pending action, Respondent is required to establish that the First

         Filed Action was brought in bad faith, or motivated by fraud or an intent to harass, or if its purpose

         was to evade the law of the domicile of the parties. The trial court expressly found that the First

         Filed Action was brought in good faith by Condado and was not an attempt to evade New York

         laws because the Forum Clause was unenforceable. The trial court nevertheless ruled contrary to

         case law by granting an anti-suit injunction and other mandatory injunctive relief.

                  The Anti-Suit Injunction Order grants extraordinary and unwarranted relief, and its

         implications will have a devastating and irreparable impact.

                                                   BACKGROUND

                  On November 20, 2019, Condado and Respondent entered into the Purchase Agreement

         for the purchase and sale of the Condado Plaza Hilton (the “Hotel”) for a purchase price of

         $31,000,000. Section 2.1(b) of Purchase Agreement sets forth the assets to be conveyed to

         Condado under the transaction including, but not limited to: (i) all assets related to the Hotel’s

         operations, including all books and records, guest files, guest lists, telephone exchange numbers

         {Client/001768/56/02137040.DOCX;7 }               3
 202008261338                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 13 of 28



         and rights to future bookings; (ii) all moveable personalty for the operation of the Hotel, such as,

         beds, desks, chairs, sofas, beds, computers, laptops, food, beverages and engineering, office,

         maintenance and housekeeping supplies, etc.; (iii) the Hotel’s intellectual property and any and all

         goodwill associated therewith, including the name “El Condado Plaza,” and trademarks,

         copyrights, logos and designs; (iv) any and all transferrable licenses and permits issued by

         governmental authorities for conducting business as a Hotel; (v) rights with respect to certain lease

         agreements; (vi) the Hotel’s rights and obligations under the collective bargaining agreement(s)

         with union employees; and (vii) the real property upon which the Hotel is situated (collectively,

         the “Assets”).

                  Due to the global pandemic, Respondent fired or furloughed its staff, guest files, guest lists

         and rights to future bookings and all goodwill associated with the Hotel, among other things, are

         non-existent. Consequently, Respondent could not deliver the benefit of Appellants’ bargain under

         the Purchase Agreement because the Hotel essentially is but a mere shell of the Hotel that existed

         at the time the Purchase Agreement was executed by the parties. Consequently, the Respondent

         could not convey the benefit of the bargain to Condado at the time of the closing set by Respondent.

         As such, Appellant had no obligation to close at that time under the doctrines of failure of

         consideration, commercial impracticability, and frustration of purpose. Respondent, however,

         refused to recognize their inability to deliver the benefit of the bargain and insisted on closing on

         May 11, 2020, threatening to terminate the Purchase Agreement if Appellants did not close on

         May 11, 2020 and to keep the contract deposit totaling 5.1 million dollars. Appellants, therefore,

         were compelled to commence the First Filed Action on May 8, 2020 and apply to the court in

         Puerto Rico for a lis pendens to preserve Appellants’ right to this unique piece of property.




         {Client/001768/56/02137040.DOCX;7 }                4
 202008261338                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 14 of 28



                  The Anti-Suit Injunction Order, as designed, will cause Appellants to suffer immediate

         irreparable harm. In the absence of the lis pendens, there is no longer a cloud on title to the Hotel,

         and, as such, Respondent is free to convey the Hotel to a third-party, forever depriving Appellants

         of their valuable contractually bargained-for right to purchase a unique piece of property pursuant

         to the terms of the Purchase Agreement, for which there is no adequate remedy at law. It is

         imperative that this Court intercede to preserve the status quo so the Hotel can be conveyed to

         Appellants if Appellants are successful in their litigation against Respondent.

                  To put it simply, the Anti-Suit Injunction Order was issued in error and this Court should

         modify, limit, vacate or stay the Anti-Suit Injunction Order on an interim basis pending this Court’s

         determination of Appellants’ appeal, along with any proceedings to enforce the Anti-Suit

         Injunction Order, to preserve the status quo and prevent Appellants from suffering irreparable

         harm. Furthermore, in the interests of judicial economy and the resources of the parties, this Court

         should exercise its inherent power to stay all deadlines, proceedings and discovery before the trial

         court below pending Appellants’ appeal.

                                               STATEMENT OF FACTS

                  The facts relevant to this application are set forth in the Affirmation of Anthony D.

         Dougherty, dated July 20, 2020 (“Dougherty Aff.” or “Dougherty Affirmation”), and the exhibits

         annexed thereto, which are incorporated herein by reference.

                                                    ARGUMENT

         I.       STANDARD OF REVIEW

                  The trial court granted an anti-suit injunction that violates, inter alia, Appellants’ due

         process rights and inflicts immediate, irreparable injury. Under CPLR § 5518, this Court has the

         power to grant, modify, limit, and vacate the ant-suit injunction while the Ant-Suit Injunction

         {Client/001768/56/02137040.DOCX;7 }               5
 202008261338                                                                                    IndexNO.
                                                                                               INDEX  #: E2020003156
                                                                                                           E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 15 of 28



         Order is on appeal (i.e., after a notice of appeal has been filed and served). In effect, this Court

         has the same power that the trial court has during the action's pretrial and trial stage. See, e.g.,

         Humane Soc. of U.S. v. County of Monroe, 192 A.D.2d 1139, 596 N.Y.S.2d 222 (4th Dep’t 1993)

         (vacating preliminary injunction pursuant to CPLR § 5518 because the plaintiff failed to show

         likelihood of success on the merits); Broadwall America, Inc. v. Brum Will-El LLC, 32 A.D.3d

         748, 821 N.Y.S.2d 190 (1st Dep't 2006) (interim relief granted under CPLR § 5518 pending

         application for stay pending appeal). An application to this Court for relief pending resolution of

         an appeal under CPLR § 5518 is reviewed de novo, using the same standards as applied by the trial

         court in respect of the original order. See Romano v. Sullivan County Harness Racing Ass'n, Inc.,

         106 A.D.2d 819, 484 N.Y.S.2d 209 (3d Dep’t 1984); see also Humane Soc. of U.S., 192 A.D.2d

         at 1139.

                  Similarly, CPLR § 5519(c) grants this Court the authority to stay all actions or proceedings

         to enforce the Anti-Suit Injunction Court, including any action or proceeding requiring Appellants

         to dismiss the First Filed Action or to obtain the release or expungement of the lis pendens ordered

         by the court in Puerto Rico. See, e.g., Rhodes v. Mosher, 115 A.D.2d 351, 502 N.Y.S.2d 558 (4th

         Dep’t 1985) (recognizing that the appellate division may stay the enforcement of a trial court order

         through CPLR § 5519(c)).

                  Under these standards, this Court should vacate, limit, modify or stay the Anti-Suit

         Injunction on an interim basis pending Appellants’ appeal of the Anti-Suit Injunction Order for

         the reasons set forth in more detail below.




         {Client/001768/56/02137040.DOCX;7 }               6
 202008261338                                                                                    IndexNO.
                                                                                               INDEX  #: E2020003156
                                                                                                           E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 16 of 28



         II.      THIS COURT SHOULD STAY, LIMIT, MODIFY OR VACATE THE ANTI-SUIT
                  INJUNCTION ORDER

                  A.        Condado Will Likely Prevail on the Merits

                  Condado will likely prevail on appeal after establishing that the trial court failed to read

         the Purchase Agreement as a whole to ensure that undue emphasis is not placed upon particular

         words and phrases and to give effect to all terms and conditions of the Purchase Agreement. To be

         sure, the trail court failed to give effect to the Severability Clause and find that the Forum Clause

         was severed from the Purchase Agreement as unenforceable. Under the Severability Clause, any

         unenforceable provision is severed from the Purchase Agreement and:

                  the remainder of this Agreement or the application of such term or provision to
                  persons or circumstances other than those as to which it is held invalid or
                  unenforceable shall not be affected thereby, and each term and provision of this
                  Agreement shall be valid and enforceable to the fullest extent permitted by
                  Applicable Law (emphasis added).
         (Dougherty Aff., Ex. C, § 14.15).

                  It is axiomatic that the trial court is required to construe the Purchase Agreement “as a

         whole to ensure that undue emphasis is not placed upon particular words and phrases” and to give

         effect to all of its terms and conditions, including the Severability Clause. Bailey v. Fish & Neave,

         8 N.Y.3d 523, 528, 837 N.Y.S.2d 600, 603 (2007); Ruttenberg v. Davidge Data Sys. Corp., 215

         A.D.2d 191, 196, 626 N.Y.S.2d 174, 177 (1st Dep’t 1995). Indeed, there is no dispute that the

         Purchase Agreement was the product of arm’s length negotiations between sophisticated business

         entities represented by legal counsel, who bargained for and agreed that if any particular provision

         of the Purchase Agreement was invalid or unenforceable that provision would be severed from the

         Purchase Agreement under the Severability Clause. Moreover, courts have routinely held that a

         party is not bound by a forum selection clause if the designated forum is unavailable. See, e.g., In

         re Salomon Inc. Shareholders’ Derivative Litig., 68 F.3d 554, 558 (2d Cir. 1995) (refusing to


         {Client/001768/56/02137040.DOCX;7 }               7
 202008261338                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 17 of 28



         enforce arbitration provision and permitting the dispute to proceed in federal court because arbitral

         forum was unavailable); Moss v. BMO Harris Bank, N.A., 114 F. Supp. 3d 61, 67 (E.D.N.Y. 2015),

         aff’d 835 F.3d 260 (2d Cir. 2016) (unavailability of designated exclusive forum rendered

         arbitration clause unenforceable); Kemper Mortg., Inc. v. Russell, Civil Action No.: 3:06-CV-042,

         2006 WL 355613, at *3 (S.D. Ohio, Feb. 16, 2006) (court could exercise jurisdiction where forum

         selection clause designated non-existent forum as exclusive forum); McDonnell Douglas Corp. v.

         Islamic Republic of Iran, 758 F.2d 341, 346 (8th Cir. 1985) (court could exercise jurisdiction where

         Islamic revolution rendered Iranian courts unavailable to hear claims).

                  The trial court did not give any weight to the Severability Clause in the Anti-Suit injunction

         Order; rather, the trial court in sum and substance ruled that the mere presence of the Forum Clause

         precluded suit in Puerto Rico despite the fact that New York courts were inaccessible when

         Appellants filed their action in Puerto Rico. This is reversible error because the Severability

         Clause required the trial court to sever Forum Clause from the Purchase Agreement once the

         Forum Clause became unenforceable at the time that Appellants commenced suit in Puerto Rico

         on May 8, 2020. The trial court even acknowledged at oral argument and in its written decision

         that the Forum Clause was unenforceable on May 8, 2020 because New York courts were

         unavailable, and that Appellants properly initiated the First Filed Action. (Dougherty Aff., Ex. Q,

         20:25-21:1-4; Ex. A, p. 19, n. 5 “It is uncontroverted that the COVID-19 pandemic precluded

         Defendants from commencing an action in New York on May 8, 2020”).

                  Since it was unenforceable at the time that Appellants commenced suit in Puerto Rico, the

         Severability Clause required the Forum Clause to be severed from the Purchase Agreement. Had

         the trial court construed the Purchase Agreement to give effect to all of its terms, which it was

         required to do, the trial court should have found that the parties are no longer contractually bound


         {Client/001768/56/02137040.DOCX;7 }                8
 202008261338                                                                                                     IndexNO.
                                                                                                                INDEX  #: E2020003156
                                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                      RECEIVEDExhibit
                                                                                               NYSCEF:11 08/26/2020
                                                          Pg 18 of 28



         to maintain their lawsuit in New York under the Forum Clause regardless of whether New York

         courts subsequently became available.1

                  B.        The Trial Court Should Have Given Deference to the Properly Initiated First
                            Filed Action in Puerto Rico

                  Once the trail court found that the Forum Selection Clause was unenforceable, (which it

         did), it should have given deference to the court in Puerto Rico under general principles of comity

         and the “first-in-time” rule. As the Fourth Department stated in In re Perceptron, Inc. (Vogelsong),

         34 A.D.3d at 1215, when it affirmed the trial court’s application of the first-in-time rule in

         declining to issue an anti-suit injunction in connection with a prior pending proceeding in

         Michigan:

                  As a matter of New York State policy, the rule has been stated that proceedings
                  begun in another State should not be interfered with unless there is some necessity
                  shown. Generally the court which has first taken jurisdiction is the one in which
                  the matter should be determined and it is a violation of the rules of comity to
                  interfere
         Id. (internal quotations and ellipses omitted.)                As stated above, the trial court noted at oral

         argument and in its written decision that Appellants’ filing in Puerto Rico was proper and

         appropriate under the circumstances. Therefore, the trial court should have deferred to the court

         in Puerto Rico under principles of comity and the first-in-time rule. The relevant case law

         establishes that when a lawsuit is properly commenced in a foreign court of competent jurisdiction,




         1
                  The trial court misconstrued the two cases it relied on to conclude that the parties are required to litigate in
         New York despite the Forum Clause being unenforceable on May 8, 2020. Unlike here, in Conduent Business Services
         v. Skyview Capital LLC, C.A. No. 2020-0232-JTL, there was a pending action between the parties in New York
         (Skyview Capital LLC v. Conduent Business Services, Index No.: 650761/2020) before the court shutdown, which led
         the Delaware state court to state that the non-emergency claims for relief should be litigated in New York. In Hart v.
         Wallis, Case No.: 4:20-cv-00552, 2020 WL 2467799, at *8 (E.D. Mo. May 13, 2020), the forum selection clause was
         not unenforceable – the district court had already agreed to entertain the TRO application before learning about the
         forum selection clause and the parties would be delayed further if they re-filed in the designated forum.

         {Client/001768/56/02137040.DOCX;7 }                        9
 202008261338                                                                                    IndexNO.
                                                                                               INDEX  #: E2020003156
                                                                                                           E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 19 of 28



         which Puerto Rico is here, the New York court must give deference to the foreign court unless

         there are special circumstances, namely: (a) New York interests predominate over the interests of

         the other jurisdiction; (b) the first-in-time action is vexatious, oppressive or procedurally unfair;

         or (c) more comprehensive relief is available in the second action in New York. Ace Property &

         Cas. Ins. Co. v. Federal-Mogul Corp., 55 A.D.3d 479, 480, 866 N.Y.S.2d 188, 191 (1st Dep’t

         2008); Flintkote Co. v. American Mut. Liability Ins. Co., 103 A.D.2d 501, 506, 480 N.Y.S.2d 742,

         746 (2d Dep’t 1984) (“[i]n deciding forum issue, our inquiry is similar to that undertaken in

         applying the doctrine of forum non conveniens—whether the litigation and the parties have

         sufficient contact with this State to justify the burdens imposed on our judicial system”).

                  The First Filed Action was properly commenced in Puerto Rico and none of these special

         circumstances are present here. First, Puerto Rico’s interests predominate over any interest that

         the County of Monroe may have in connection with this dispute. The Purchase Agreement

         concerns the purchase and sale of the assets of the hotel, including real property, all of which is

         located in Puerto Rico. Unlike the trial court in Monroe County, the court in Puerto Rico has in

         rem jurisdiction over the Assets conveyed under the Purchase Agreement, which vests the court in

         Puerto Rico with the authority to adjudicate the parties’ dispute to the exclusion of this Court.

         Farmers’ Loan & Trust Co. v. Lake S.E.R. Co., 177 U.S. 51, 61 (1900) (“[t]he possession of the

         res vests the court which has first acquired jurisdiction with the power to hear and determine all

         controversies relating thereto, and for the time being disables other courts of coordinate

         jurisdiction from exercising a like power”); Clark Tower, LLC v. Wells Fargo Bank, N.A., 178

         A.D.3d 547, 547-48, 114 N.Y.S.3d 339, 340 (1st Dep’t 2019) (“the courts of one state may not

         decide issues directly affecting title to real property located in another state”); Provident Bank v.

         Community Home Mortg. Corp., Civil Action No. 02-CV-5219, 2005 WL 1801654, at *6


         {Client/001768/56/02137040.DOCX;7 }              10
 202008261338                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 20 of 28



         (E.D.N.Y. July 28, 2005) (“in cases where a court has custody of property, that is, proceedings in

         rem or quasi in rem the state or federal court having custody of such property has exclusive

         jurisdiction to proceed”) (internal quotations omitted).

                  Second, the First Filed Action is not “vexatious, oppressive or procedurally unfair,” but

         rather was a necessary filing due to the closure of the New York state courts, which the trial court

         acknowledged at oral argument and in its written decision. Third, more comprehensive relief is

         not available in New York; to the contrary, more comprehensive relief is available in Puerto Rice

         because it is the situs of the assets conveyed under the Purchase Agreement. The Purchase

         Agreement is governed by New York law and under New York law Appellants have the right to

         place a lis pendens against real property and foreclose on it to secure their investment in the

         Purchase Agreement. See Interboro Operation Corporation v. Com. Sec. & Mortg. Corp., 269

         N.Y. 56 (1935); In re 85-02 Queens Blvd. Assocs., 212 B.R. 451 (E.D.N.Y. 1997). The Anti-Suit

         Injunction, however, grants mandatory injunctive relief requiring Appellants to obtain the release

         or expungement of the lis pendens in Puerto Rico, curtailing Appellants’ rights under New York

         law.

                  The trial court appears to have based its decision not to apply the first-in-time rule due to

         the presence of the Forum Clause. But as established herein the Forum Clause was unenforceable

         on May 8, 2020 when Appellants commenced the First Filed Action in Puerto Rico and their filing

         in Puerto Rico was proper and appropriate. Since the First Filed Action was properly filed in a

         court of competent jurisdiction, indeed the only court of competent jurisdiction available to

         Appellants on May 8, 2020, the trial court was required to follow the Fourth Department’s ruling




         {Client/001768/56/02137040.DOCX;7 }               11
 202008261338                                                                                                  IndexNO.
                                                                                                             INDEX  #: E2020003156
                                                                                                                         E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                     RECEIVEDExhibit
                                                                                              NYSCEF:11 08/26/2020
                                                         Pg 21 of 28



         in In re Perceptron, Inc. (Vogelsong), 34 A.D.3d at 1215 and give the Puerto Rico court deference

         under principles of comity and the first-in-time rule.2

                  C.        The Trial Court Should Not Have Granted the Anti-Suit Injunction

                  The trial court erred when it granted Respondent an anti-suit injunction and dispositive

         mandatory injunctive relief. An anti-suit injunction is an extraordinary remedy, depriving a

         foreign court of competent jurisdiction the power to exercise its otherwise lawful authority to

         entertain a legal proceeding before it. LAIF X SPRL v. Axtel, S.A. de C.V., 390 F.3d 194, 199 (2d

         Cir. 2004) (“injunctions restraining foreign litigation [should] be used sparingly and granted only

         with care and great restraint … because an anti-suit injunction, though directed at the litigants,

         effectively restricts the jurisdiction of the court of a foreign sovereign”) (internal citations and

         quotations omitted).          Under general principles of comity, anti-suit injunctions are strongly

         disfavored and granted in only the rarest of circumstances, where it is “clearly shown” that the

         foreign suit was brought “in bad faith, or motivated by fraud or an intent to harass the party seeking

         the injunction, or if its purpose was to evade the law of the domicile of the parties.” See, e.g.,

         Sarepa, S.A. v. Pepsico, Inc., 225 A.D.2d 604, 604, 639 N.Y.S.2d 128, 129 (2d Dep’t 1996)

         (reversing anti-suit injunction because, as here, the movant failed to “clearly show” that the action

         in the foreign jurisdiction was commenced in bad faith or motivated by fraud); Indosuez Intern.

         Finance B.V. v. Nat’l Reserve Bank, 263 A.D.2d 384, 384, 693 N.Y.S.2d 33, 34 (1st Dep’t 1999)




         2
                  The case law relied on by the trial court is inapposite. Carlyle CIM Agent, L.L.C. v. Trey Resources I, LLC,
         148 A.D.3d 562 (1st Dep’t 2017) (unlike here, action in Oklahoma was filed the same day as the New York action
         and there is no allegation that the New York forum was unavailable at the time of filing); Mechoshade Corp. v.
         Designed Performance Assocs., Inc., 11 Misc. 3d 1081(A) (Sup. Ct., Queens Co., 2006) (unlike here, no allegation
         that the contract forum was unavailable at the time of filing); Somo Audience Corp. V. Perloff, Index No.:
         652354/2019, 2019 WL 3557508 (Sup. Ct., NY Co., Aug, 2, 2019) (same).

         {Client/001768/56/02137040.DOCX;7 }                     12
 202008261338                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 22 of 28



         (“doctrine of comity militates against staying proceedings previously commenced in a foreign

         court of competent jurisdiction”).

                  The trial court expressly found that Appellants were compelled to file the First Filed Action

         in Puerto Rico on May 8, 2020 due to the closure of the New York state courts. For this reason

         alone, the trial court should not have granted the anti-suit injunction and other mandatory

         injunctive relief because the trial court agreed that the First Filed Action was brought in good faith.

                  The trial court granted the anti-suit injunction simply because the Purchase Agreement

         contains the Forum Clause. The case law cited by the trial court, however, does not stand for this

         proposition. See, e.g., Jay Franco and Sons Inc. v. G Studios, LLC, 34 A.D.3d 297, 298 825

         N.Y.S.2d 20 (1st Dep’t 2006) (affirming an injunction against a California state court action

         because the “California action was commenced 10 months after the instant [New York]

         litigation”); Interested Underwriters at Lloyds v. H.D.I. III Assocs., 213 A.D.2d 246, 246-67, 623

         N.Y.S.2d 871 (1st Dep’t 1995) (affirming an anti-suit injunction because the Colorado state court

         action was filed after the New York case and there were “significant New York contacts (including

         the presence of the property ….”); IRB-Brasil Resseguros S.A. v. Portobello Int’l Ltd., 59 A.D.3d

         366, 366, 874 N.Y.S.2d 79 (1st Dep’t 2009) (affirming an anti-suit injunction because the

         defendants started a lawsuit in Brazil a year and half after the New York case); Personal

         Sportswear v. Silverstein, Index No.: 24851/1981, 1982 WL 11247, at *1 (Sup. Ct., NY Co., Mar.

         24, 1982), aff’d 91 A.D.2d 507, 456 N.Y.S.2d 372 (1st Dep’t 1982) (unlike here, the defendant

         was threatening to commence suit in Minnesota); Indosuez Int’l Fin., B.V. v. Nat’l Reserve Bank,

         304 A.D.2d 429, 758 N.Y.S.2d 308 (1st Dep’t 2003) (unlike here, the defendant filed civil suits in

         Russia after the New York State Court of Appeals had determined that the forum selection clauses

         in the parties’ agreements were valid and enforceable).


         {Client/001768/56/02137040.DOCX;7 }               13
 202008261338                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 23 of 28



                  When viewed collectively, these cases stand for the proposition that an anti-suit injunction

         is appropriate only if the non-moving party files or threatens to file a foreign lawsuit after proper

         proceedings already have begun in New York under a valid and enforceable forum selection

         clause, or if the non-moving party engages in some other egregious conduct. The record here

         demonstrates that the opposite is true – the First Filed Action was commenced in Puerto Rico

         before the New York action and the First Filed Action was proper and appropriate due to the

         unenforceability of the Forum Clause on May 8, 2020, which the trial court acknowledged. Under

         these circumstances and relevant authority, an anti-suit injunction is not available.

                  The trial court’s grant of mandatory injunctive relief directing Appellants to dismiss the

         First Filed Action and to “expunge” or “release” any encumbrance on real property issued by the

         court in Puerto Rico is even further afield. It is well-established that a mandatory injunction is

         “rarely granted and then only under unusual circumstances where such relief is essential to

         maintain the status quo.” See One Flint St. LLC v. Exxon Mobil Corp., 145 A.D.3d 1490, 1491,

         44 N.Y.S.3d 288, 289 (4th Dep’t 2016). The status quo is that the First Filed Action is pending,

         and that Appellants obtained a judicial order in the First Filed Action for a lis pendens against the

         real property where the Hotel is situated. By requiring Appellants to dismiss the First Filed Action

         and obtain the release or expungement of the lis pendens, the mandatory injunctive relief awarded

         by the trial court disturbs the status quo rather than maintains it.

                  Moreover, the mandatory injunctive relief awards Respondent the ultimate relief on the

         merits of its claim. In its complaint, Respondent asserts an independent cause of action for breach

         of the Forum Clause and requests the trial court for a judgment declaring that the lis pendens

         granted by the Puerto Rico court is “null and void and of no legal force or effect.” By requiring

         Appellants to dismiss the First Filed Action and obtain the release or expungement of the lis


         {Client/001768/56/02137040.DOCX;7 }               14
 202008261338                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 24 of 28



         pendens, the mandatory injunctive relief awarded by the trial court grants the ultimate relief sought

         by Respondent in its complaint.

         III.     APPELLANTS WILL SUFFER IRREPARABLE HARM IF THE LOWER
                  COURT’S PRELIMIANRY INJUNCTION STANDS

                  Appellants will suffer irreparable harm if this Court does not immediately intercede to stay,

         limit, vacate or modify the Anti-Suit Injunction Order. The opportunity for Appellants to own and

         operate the Hotel is a unique business venture, the loss of which will cause incalculable damage

         to Appellants because of the distinctive character of the Hotel. See, e.g., Destiny USA Holdings,

         LLC v. Citigroup Global Markets Realty Corp., 69 A.D.3d 212, 889 N.Y.S.2d 793 (4th Dep’t

         2009) (borrower established irreparable injury if lender did not fund construction project due to

         project’s unique character); Seitzman v. Hudson River Associates, 126 A.D.2d 211, 513 N.Y.S.2d

         148 (1st Dep’t 1987) (loss of opportunity to purchase office space in same building where the

         plaintiffs’ reside constitutes irreparable harm); Vincent v. Seaman, 152 A.D.2d 841, 544 N.Y.S.2d

         227 (3d Dep’t 1980) (plaintiff established irreparable injury if the defendant was allowed to

         transfer, sell or encumber the real property during the litigation in light of unique nature of the

         realty); Third Church of Christ, Scientist, of New York City v. New York City, 617 F. Supp. 2d 201,

         215 (S.D.N.Y. 2008), aff’d, 626 F.3d 667 (2d Cir. 2010) (“deprivation of an interest in real property

         constitutes irreparable harm”).

                  The court in Puerto Rico authorized placing a lis pendens on the real property of the Hotel

         pending the adjudication of the parties’ dispute. The Anti-Suit Injunction Order upends the status

         quo and effectively permits Respondent to dispose of the Hotel while the parties litigate their

         dispute, depriving Appellants of a one-of-a-kind opportunity to own and operate the Hotel.

         Appellants have meritorious claims and defenses based on, among other things, the doctrines of



         {Client/001768/56/02137040.DOCX;7 }               15
 202008261338                                                                                                  IndexNO.
                                                                                                             INDEX  #: E2020003156
                                                                                                                         E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                     RECEIVEDExhibit
                                                                                              NYSCEF:11 08/26/2020
                                                         Pg 25 of 28



         failure of consideration, commercial impracticability and frustration of purpose,3 which may be

         rendered moot if the lis pendens is released or expunged under the Anti-Suit Injunction Order and

         Respondent successfully conveys the Hotel to a new buyer. It is critical that this Court intervene

         to preserve the status quo, the Purchase Agreement and the assets to be conveyed to Appellants

         under the Purchase Agreement by modifying, vacating, staying or limiting the Anti-Suit Injunction

         Order.

         IV.      A BALANCING OF THE EQUITIES WEIGHS IN FAVOR OF APPELLANTS’
                  REQUESTED RELIEF

                  A balancing of the equities weighs in favor of this Court limiting, modifying, staying or

         vacating the Anti-Suit Injunction Order on an interim basis and pending Appellants’ appeal. As

         set forth above, Appellants will suffer irreparable harm if this Court does not intervene. In stark

         contrast, Respondent will not suffer any harm or prejudice. First, Respondent’s damages, if any,

         will be completely secured during the pendency of this appeal. Respondent has sued Appellants

         for a determination of Respondent’s right to retain Appellants’ $5.1 million down payment towards

         the purchase of the Hotel under the Purchase Agreement. The down payment is at present being

         held in escrow by the escrow agent and will not be released until the parties’ dispute is resolved.




         3
                  The doctrine of failure of consideration applies here because it is not supported by consideration—the
         COVID-19 pandemic has completely deprived Appellants from receiving the benefit of their bargain under the
         Purchase Agreement. Fugelsang v. Fugelsang, 131 A.D.2d 810, 517 N.Y.S.2d 176 (2d Dep’t 1987) (“Failure of
         consideration exists wherever one who has promised to give some performance fails without his or her fault to receive
         in some material respect the agreed quid pro quo for that performance”). The doctrines of commercial impracticability
         and impossibility of performance also are available because there has been a destruction of the fundamental subject
         matter of the Purchase Agreement and the means of performance has made performance objectively impossible
         produced by an unanticipated event, i.e., the COVID-19 global pandemic. Kel Kim Corp. v. Central Markets, Inc., 70
         N.Y.2d 900, 524 N.Y.S.2d 384 (1987). Frustration of purpose is available where, as here, there is a change in
         circumstances that “makes one party’s performance virtually worthless to the other, frustrating his purpose in making
         the contract. PPF Safeguard, LLC v. BCR Safeguard Holding, LLC, 85 A.D.3d 506, 924 N.Y.S.2d 391 (1st Dep’t
         2011).

         {Client/001768/56/02137040.DOCX;7 }                     16
 202008261338                                                                                        IndexNO.
                                                                                                   INDEX  #: E2020003156
                                                                                                               E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 26 of 28



         There is no risk that the escrow agent will release the down payment to Appellants before the

         parties’ rights are adjudicated. Second, Respondent will continue to be in possession of all of the

         Assets of the Hotel, including the real property and other tangible assets covered by the Purchase

         Agreement, which have substantial monetary value. There is no risk of these assets being depleted

         while the appeal is pending. Since Appellants may never be able to purchase the Hotel and its

         assets in the absence of this Court’s immediate intervention, the balancing of the equities tips in

         Appellants’ favor. See, e.g., Felix v. Brand Service Group, LLC, 101 A.D.3d 1724, 957 N.Y.S.2d

         545 (4th Dep’t 2012) (“irreparable injury to plaintiffs is more burdensome than the harm caused

         to defendants through the imposition of the injunction. While defendants may be delayed in paying

         off debt or using the escrow money for other purposes, plaintiffs may never be able to recover the

         money, if disbursed, even if plaintiffs ultimately prevail in the underlying action.”).

         V.       THIS COURT SHOULD EXERCISE ITS INHERENT AUTHORITY TO STAY
                  ALL PROCEEDINGS BEFORE THE TRIAL COURT PENDING APPEAL

                  This Court should stay all deadlines, proceedings and discovery before the trial court

         pending appeal of the Anti-Suit Injunction Order. It is well-settled that this Court has the inherent

         power and authority to stay the proceedings in the trial court below upon a showing of good cause.

         See, e.g., Schwartz v. New York City Housing Authority, 219 A.D.2d 47, 48-49, 641 N.Y.S.2d 885,

         886-87 (2d Dep’t 1996) (acknowledging the appellate division’s “inherent power to grant a stay

         of acts or proceedings, which, although not commanded or forbidden by the order appealed from,

         will disturb the status quo”); Tax Equity Now NY LLC v. City of New York, 173 A.D.3d 464, 465

         104 N.Y.S.3d 50, 52 (1st Dep’t 2019) (exercising inherent authority of appellate division to stay

         the proceeding before the trial court while the defendants appealed the denial of their motion to

         dismiss).



         {Client/001768/56/02137040.DOCX;7 }              17
 202008261338                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 27 of 28



                  Good cause exists to stay discovery and all proceedings before the trial court pending

         Appellants’ appeals of the Anti-Suit Injunction Order. First, the appeal involves a threshold issue

         of whether the trial court should be the venue of the parties’ dispute, or if the proper venue is

         Puerto Rico in connection with the First Filed Action. If Appellants succeed in appealing the Anti-

         Suit Injunction Order, Respondent’s lawsuit will be dismissed in favor of the First Filed Action.

         Second, without a stay, Appellants will be constrained to spend substantial time, resources and

         money engaging in discovery. It is prejudicial to require Appellants to engage in the discovery

         process and incur the considerable burden and expense of discovery while a potentially dispositive

         appeal is pending. Third, Respondent will not suffer material prejudice from the stay. Respondent

         has sued Appellants for a determination of Respondent’s right to retain Appellants’ $5.1 million

         down payment towards the purchase of the Hotel under the Purchase Agreement. The down

         payment is at present being held in escrow by the escrow agent and will not be released until the

         parties’ dispute is resolved. Therefore, Respondent’s damages are completely secured pending the

         appeal and there is no risk that the escrow agent will release the down payment to Appellants

         before the parties’ rights are adjudicated.

                  Accordingly, this Court should issue an interim stay of the proceedings in this action and

         to modify, limit, vacate or stay the preliminary injunction. In addition, the Court should exercise

         its inherent authority to stay all deadlines, proceedings and discovery before the trial court pending

         appeal of the Anti-Suit Injunction Order.




         {Client/001768/56/02137040.DOCX;7 }              18
 202008261338                                                                                   IndexNO.
                                                                                              INDEX  #: E2020003156
                                                                                                          E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 104               Doc 12-11    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:11 08/26/2020
                                                      Pg 28 of 28



                                                    CONCLUSION

                  For the foregoing reasons, Condado’s motion for an interim stay pending a full hearing and

         determination of the appeal of the Anti-Suit Injunction Order should be granted.


         Dated: New York, New York
                July 20, 2020
                                                                 TARTER KRINSKY & DROGIN, LLP
                                                                 Attorneys for Defendants-Appellants


                                                           By:
                                                                 Anthony D. Dougherty
                                                                 Jonathan E. Temchin
                                                                 1350 Broadway
                                                                 New York, New York 10018
                                                                 Tel.: (212) 216-8000
                                                                 Email: adougherty@tarterkrinsky.com
                                                                 Email: jtemchin@tarterkrinsky.com




         {Client/001768/56/02137040.DOCX;7 }              19
